DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanoff (US 3,548,778 A).
Romanoff discloses a motorized watercraft comprising: an elongated hull extending along a longitudinal central axis, and a propulsion system with a drive module mounted to the elongated hull. The drive module includes a propelling member [96] and a source of motive power [62] that is broadly considered to be a motor (col. 4, line 54), the motor being in driving connection with the propelling member. A bottom surface of the elongated hull is provided with a first channel and a second channel (see Fig 9) that respectively extend along the elongated hull on each side of the longitudinal central axis.
Re claim 2, the drive module is arranged at the bottom surface of the elongated hull.
Re claim 3, the propelling member and/or the drive module is arranged along the longitudinal central axis.
Re claim 4, the first and the second channels are parallel to the longitudinal central axis.


Re claim 5, the elongated hull has a first outer side carve and a second outer side carve extending longitudinally (Fig 9).
Re claim 6, the first channel extends proximal to the first outer side carve, and the second channel extends proximal to the second outer side carve.
Re claim 7, the first channel and the first outer side carve form a first lower protrusion extending along the first outer side carve, and the second channel and the second outer side carve form a second lower protrusion along the second side carve.
	Re claim 9, an upper side of the elongated hull is provided with a first recess [126] (see Fig 4) extending along the first outer side carve and a second recess extending along the second outer side carve (Fig 6, through which the conduit 30 passes).
Re claim 14, each of the first and the second channels forms a longitudinal surface portion (see Fig 9, above ref #118) of the bottom surface of the elongated hull and a pair of vertically extending surfaces interconnected by the longitudinal surface portion, the pair of vertically extending surfaces being inclined so as to form obtuse angles relative the longitudinal surface portion.
Re claim 15, the elongated hull comprises an elongated depression [40] extending in a longitudinal direction of the elongated hull and configured to receive the drive module (Fig 8).
Re claim 16, the propulsion system comprises an electric power module [81, 83] for power starting, and therefore powering, the drive module.
Re claim 17, a flow guide [118] arranged on the bottom surface of the elongated hull along the longitudinal central axis, the flow guide being arranged to divert water towards the first and the second channels.
Re claim 18, the watercraft is a motorized surfboard or a motorized wakeboard or a boat.



Claims 1-7 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013218735 (‘735).
DE ‘735 discloses a motorized watercraft [100] comprising: an elongated hull extending along a longitudinal central axis, and a propulsion system with a drive module mounted to the elongated hull. The drive module includes a propelling member and a motor [200] (Fig 2E), the motor being in driving connection with the propelling member. A bottom surface of the elongated hull is provided with a first channel and a second channel [102, 104] that respectively extend along the elongated hull on each side of the longitudinal central axis (Fig 1G).
Re claim 2, the drive module is arranged at the bottom surface of the elongated hull.
Re claim 3, the propelling member and/or the drive module is arranged along the longitudinal central axis.
Re claim 4, the first and the second channels are parallel to the longitudinal central axis.
Re claim 5, the elongated hull has a first outer side carve and a second outer side carve extending longitudinally (Fig 1B).
Re claim 6, the first channel extends proximal to the first outer side carve, and the second channel extends proximal to the second outer side carve.
Re claim 7, the first channel and the first outer side carve form a first lower protrusion extending along the first outer side carve, and the second channel and the second outer side carve form a second lower protrusion along the second side carve.
	Re claim 13, at least a portion of the first and second channels have depth equal to between 40% and 80% of a thickness of the elongated hull (Fig 1H)
Re claim 14, each of the first and the second channels forms a longitudinal curved surface portion (see Fig 1B) of the bottom surface of the elongated hull and a pair of vertically extending surfaces interconnected by the longitudinal curved surface portion, the pair of vertically extending surfaces being inclined so as to form obtuse angles relative the longitudinal curved surface portion.
Re claim 15, the elongated hull comprises an elongated depression [110] extending in a longitudinal direction of the elongated hull and configured to receive the drive module.
Re claim 16, the propulsion system comprises an electric power module [400] for powering the drive module.
Re claim 17, a flow guide [210, 211] arranged on the bottom surface of the elongated hull along the longitudinal central axis, the flow guide being arranged to divert water towards the first and the second channels (Fig 2D)
Re claim 18, the watercraft is a motorized surfboard or a motorized wakeboard or a boat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013218735 (‘735) in view of Alexander (US D410515 S)
DE ‘735 discloses a motorized watercraft comprising an elongated hull having first and second channels, as well as fins (see Fig 1G). 
DE ‘735 however does not disclose the fins as being arranged inside the channels.
Alexander discloses a watercraft comprising an elongated hull having first and second channels, and fins disposed both inside and outside the channels (Fig 4). The fins are arranged in an outward angle of between 0.5 and 15 degrees relative the longitudinal central axis.
	
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the channels of DE ‘735 with an additional pair of fins, as taught by Alexander. Having such an arrangement would have provided the watercraft of DE ‘735 with additional stability during sharp turns.

Claims 1-8, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 498214 A (‘214) in view of Neel (US 2440345 A).
GB ‘214 discloses a watercraft comprising: an elongated hull extending along a longitudinal central axis, and a propulsion system having a drive module with a propelling member [39]. A bottom surface of the elongated hull is provided with a first channel and a second channel (see Fig 1) that respectively extend along the elongated hull on each side of the longitudinal central axis.
	GB ‘214 however does not disclose any specific source of motive power for driving the propelling member.
Neel discloses a watercraft comprising: an elongated hull, and a propulsion system having a drive module [16’, 17’, 18’] each with a propelling member driven by a motor [28] (see Fig 4 and Fig 8). A bottom surface of the elongated hull is provided with a first channel and a second channel that respectively extend along the elongated hull on each side of the longitudinal central axis.
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the drive module of GB ‘214 with a motor, as taught by Neel. Having such an arrangement would have provided GB ‘214 with a highly efficient and maneuverable propulsion system.
Re claim 2, with the above modification in place, the drive module in modified GB ‘214 would be arranged at the bottom surface of the elongated hull.

Re claim 3, the propelling member and/or the drive module is arranged along the longitudinal central axis.
Re claim 4, the first and the second channels are parallel to the longitudinal central axis.
Re claim 5, the elongated hull has a first outer side carve and a second outer side carve extending longitudinally.
Re claim 6, the first channel extends proximal to the first outer side carve, and the second channel extends proximal to the second outer side carve.
Re claim 7, the first channel and the first outer side carve form a first lower protrusion extending along the first outer side carve, and the second channel and the second outer side carve form a second lower protrusion along the second side carve.
Re claim 8, each of the first and the second lower protrusions has an inclined outer longitudinal edge forming a sharp bottom angle relative the bottom surface of the elongated hull.
Re claim 13, each of the first and the second channels appear to have a depth equal to between 40% and 80% of a thickness of the elongated hull.
Re claim 14, each of the first and the second channels forms a longitudinal surface portion of the bottom surface of the elongated hull and a pair of vertically extending surfaces interconnected by the longitudinal surface portion, the pair of vertically extending surfaces being inclined so as to form obtuse angles relative the longitudinal surface portion.
Re claim 17, a front portion of the tread [33] acts like a flow guide to guide water towards the first and the second channels.
Re claim 18, the watercraft is a boat.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goubault et al. (US 8342114), Montgomery (Fig 8 in US 5582529), Thompson (US 3608512), Mela (US 3406653) and Keckley (US 2434700) each shows a hull with a propulsion system and channels on a bottom surface of the hull.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617